DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 5/4/21.  As directed by the amendment, claims 1, 7, 14, 17 and 19 have been amended; claims 6, 8, 16 and 18 have been cancelled, and claims 21-24 have been added.  Claims 1-5, 7, 9-15, 17, 19-24 are pending in this application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 5, the limitation “…wherein the padding layer is removably coupled.…” renders the claim indefinite because it is unclear what structural element or what configuration of the structural element is disclosed by the phrase and what the applicant intends to claim as the invention. Applicant has made claim 5 dependent on claim 1 where the inner protection system is non removable.  It is unclear how a non-removable.  The examiner understands the limitation to be a typographic error and for examining purposes will understand it to mean the padding layer is non removably coupled, because claim 1 states the system to be a non removable system

Any remaining claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being dependent from a rejected base claim.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 5, 7, 9, 10, 13, 14, 15, 23, 24, 17, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Conner US 20140237706 A1 (herein after O’Conner) in view of Svehaug US 20140007324 A1 (herein after Svehaug).

Regarding claim 1, O’Conner discloses a compressive bump cap (Abstract, paragraph 0018), comprising: a multi-layer sidewall (as seen in annotated Figure 4), wherein the multi-layer sidewall forms a dome (as seen in Figure 4), wherein the dome defines a circular opening for a head of a wearer (as seen in Figure 1, paragraph 0019), and wherein the multi-layered sidewall comprises: an inner stretchable fabric layer (as seen in annotated Figure 4); an outer stretchable fabric layer (paragraph 0018); and the outer stretchable fabric layer (as seen in annotated Figure 4), an inner protection system (110 – the inner protection system includes a padding layer) non-removably positioned in a pocket defined by the inner stretchable fabric layer (Paragraphs 0018, 0022), and wherein the inner stretchable fabric layer and the outer stretchable fabric layer are expandable from a relaxed state to an expanded state (paragraph 0018).  
[AltContent: textbox (Inner protection system/padding layer )][AltContent: textbox (Multi-layer side wall)][AltContent: connector][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner stretchable fabric layer)][AltContent: textbox (Outer stretchable fabric layer)]
    PNG
    media_image1.png
    512
    407
    media_image1.png
    Greyscale

However, O’Conner is silent to wherein  the inner protection system comprises a rigid layer.
Svehaug discloses wherein the inner protection system (300, Figures 3A and 3B) comprises a rigid layer (304, paragraph 0025) and a padding layer (306).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner protection system)]
    PNG
    media_image2.png
    541
    330
    media_image2.png
    Greyscale


O’Conner is analogous art to the claimed invention as it relates to headwear with protective inserts; and, Svehaug is analogous art to the claimed invention in that it provides headwear that has inserts capable of enduring higher impacts.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the insert of O’Conner with rigid inserts as taught by Svehaug, in order to form headwear that has its inserts in place for convenience and provide further protection when worn. The substitution of the inserts of O’Conner with the inserts of Svehaug would be a simple substitution of one known element for another to obtain predictable results, to provide additional protection to the wearer when worn.

Regarding claim 2, the modified inner protection system of the combined references discloses wherein the rigid layer (304 – paragraph 0025 of Svehaug) is immediately adjacent to the outer stretchable fabric layer (as seen in annotated Figure 4 of O’Conner) and the padding layer (306 of Svehaug) is immediately adjacent to the inner stretchable fabric layer (as seen in annotated Figure 4 of O’Conner).  

Regarding claim 3, the modified inner protection system of the combined references discloses wherein the rigid layer comprises a molded plastic shell (paragraphs 0049 and 0062 of Svehaug).  

Regarding claim 4, the modified inner protection system of the combined references discloses wherein the padding layer (110 of O’Conner) is non-removably coupled to the rigid layer (Paragraphs 0018, 0022 of O’Conner).  

Regarding claim 5, as best can be understood (see 112 rejection above), the modified inner protection system of the combined references discloses wherein the padding layer is removably coupled to the rigid layer (Paragraphs 0018, 0022 of O’Conner).  

Regarding claim 7, the modified inner protection system of the combined references discloses wherein the rigid layer (304) is adhered to an inner surface (paragraph 0025 of O’Conner) of the outer stretchable fabric layer (as shown in annotated Figure 4 of O’Conner).  

Regarding claim 9, the modified inner protection system of the combined references discloses wherein the inner stretchable fabric layer (paragraph 0025 of O’Conner) is stitched to the outer stretchable fabric layer to define the pocket (paragraph 0026 of O’Conner).  

Regarding claim 10, the modified inner protection system of the combined references discloses an elastic member (104 of O’Conner) positioned proximate to and encircling the circular opening (as seen in Figure 4 of O’Conner).  

Regarding claim 13, the modified inner protection system of the combined references discloses wherein each of the inner stretchable fabric layer (as seen in annotated Figure 4 of O’Conner) and the outer stretchable fabric layer (as seen in annotated Figure 4 of O’Conner) comprise a plurality of individual panels (paragraph 0067 of Svehaug).  

Regarding claim 14, O’Conner discloses a compressive bump cap (100), comprising: a multi-layer sidewall (as seen in annotated Figure 4), wherein the multi-layer sidewall forms a dome (as seen in Figure 1, paragraph 0019), wherein the dome defines a circular opening for a head of a wearer (as seen in Figure 1), and wherein the multi-layered sidewall comprises: an inner stretchable fabric layer (paragraph 0018); an outer stretchable fabric layer (paragraph 0018), wherein the outer stretchable fabric layer and the inner stretchable fabric layer collectively define a pocket (paragraph 0025), and wherein the inner stretchable fabric layer and the outer stretchable fabric layer are expandable from a relaxed state to an expanded state (Abstract, paragraph 0018, 0019), the insert layers being non-removably positioned with the pocket (paragraph 0018 and paragraph 0022 of O’Conner); andSerial No.: 16/562,719 Reply to Non-Final Office Actin dated Feb. 5, 2021a padding layer non-removably positioned within the pocket between the rigid layer and the inner stretchable fabric layer (Paragraphs 0018, 0022, 0024, as best seen in Figure 4).
. 
However, O’Conner is silent to the insert layers being a rigid insert layer and a padded insert layer.

Svehaug discloses the insert layers being a rigid insert layer (304) and a padded insert layer (306). 

O’Conner is analogous art to the claimed invention as it relates to headwear with protective inserts; and, Svehaug is analogous art to the claimed invention in that it provides headwear that has inserts capable of enduring higher impacts.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the insert of O’Conner with rigid inserts as taught by Svehaug, in order to form headwear that has its inserts in place for convenience and provide further protection when worn. The substitution of the inserts of O’Conner with the inserts of Svehaug would be a simple substitution of one known element for another to obtain predictable results, to provide additional protection to the wearer when worn.

Regarding claim 15, the modified inner protection system of the combined references discloses wherein the rigid layer is coupled to the padding layer (as seen in annotated Figures 3A and 3B of Svehaug).  

Regarding claim 23, the modified inner protection system of the combined references discloses the rigid layer comprises a molded plastic shell (paragraphs 0062 and 0063 of Svehaug).  

Regarding claim 24, the modified inner protection system of the combined references discloses the rigid layer (paragraph 56 of Svehaug) is adhered to the padding layer (paragraph 56 of Svehaug).

Regarding claim 17, O’Conner discloses compressive bump cap (100), comprising: a multi-layer sidewall (as seen in Figure 4), wherein the multi-layer sidewall forms a dome (as best seen in Figure 1), wherein the dome defines a circular opening for a head of a wearer (as seen in Figure 1), and wherein the multi-layered sidewalls comprises: 17Attorney Docket No. 38769-0026 an inner stretchable fabric layer (as shown in annotated Figure 4); an outer stretchable fabric layer (as shown in annotated Figure 4); and wherein the inner stretchable fabric layer (as shown in annotated Figure 4) and the outer stretchable fabric layer (as shown in annotated Figure 4) are expandable from a relaxed state to an expanded state (paragraph 0018),  an inner protection system (Paragraphs 0018, 0022, 0024, as best seen in Figure 4) non-removably positioned in a pocket defined by the inner stretchable fabric layer and the outer stretchable fabric layer (Paragraphs 0018, 0022, 0024, as best seen in Figure 4).

However, O’Conner is silent to wherein the inner protection system comprises a molded shell adhered to a padding layer.

Svehaug discloses wherein the inner protection system comprises a molded shell (paragraph 0062, 0063) adhered to a padding layer (as seen in Figure 3A and 3B).

O’Conner is analogous art to the claimed invention as it relates to headwear with protective inserts; and, Svehaug is analogous art to the claimed invention in that it provides headwear that has inserts capable that are securely held together during impacts when worn.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the insert of O’Conner with molded shell and adhered padding insert  as taught by Svehaug, in order to form headwear that has its inserts that will not shift during impacts when worn. The substitution of the inserts of O’Conner with the inserts of Svehaug would be a simple substitution of one known element for another to obtain predictable results, an ability to keep the inserts in the desired position in the cap of Svehaug and prevent them from shifting and exposing the wearer to injury.

Regarding claim 20, the modified inner protection system of the combined references discloses wherein each of the inner stretchable fabric layer (as seen in annotated Figure 4, Paragraph 0018) and the outer stretchable fabric layer (as seen in annotated Figure 4, Paragraph 0018) comprise a plurality of triangular individual panels (300, as seen in annotated Figure 3A and 3B).

Claims 11, 12, 19, 21 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Conner US 20140237706 A1 (herein after O’Conner) in view of Svehaug US 20140007324 A1 (herein after Svehaug) as applied to claims 1 and 17 and further in view of Lavender US 4412358 (herein after Lavender). 
Regarding claim 11, the inner protection system of the combined references discloses all the limitations of claim 11 except they do not disclose wherein at least a portion of the inner stretchable fabric layer is mesh.  
Lavender discloses wherein at least a portion of the inner stretchable fabric layer is mesh (Col. 2, lines 50-51).  

The teachings of O’Conner and Svehaug and the teachings of Lavender are combinable because they are concerned with the same field of endeavor head coverings.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify inner protection system of O’Conner and Svehaug by constructing the inner layer having mesh portions as taught by Lavender in order for the hat to be easy to clean, have flexibility, comfort, and be lightweight.

Regarding claim 12, the modified inner protection system of the combined references discloses wherein at least a portion of the outer stretchable fabric layer is mesh (24 of Lavender).  

Regarding claim 19, the inner protection system of the combined references disclose all the limitations of claim 19 except they do not disclose wherein the padding layer comprises pliable rate-dependent material. 

Lavender discloses wherein the padding layer comprises pliable rate-dependent material (28 –
pliable rate dependent material defined in the specification being low density foam, Lavenders 28 being padding made of polystyrene which is capable of being a low density foam).  

The teachings of O’Conner and Svehaug and the teachings of Lavender are combinable because they are concerned with the same field of endeavor head coverings.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify inner protection system of O’Conner and Svehaug by constructing the padding layer being made of a pliable rate-dependent material as taught by Lavender in order for the hat to be lightweight but capable of absorbing impacts when worn.

Regarding claim 21, the modified inner protection system of the combined references discloses wherein at least a portion of the inner stretchable fabric layer is mesh (Col. 2, lines 50-51 of Lavender).  

Regarding claim 22, the modified inner protection system of the combined references discloses wherein at least a portion of the outer stretchable fabric layer is mesh (Col. 2, lines 50-51 of Lavender).  

Arguments

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732